DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06 January 2922 have been fully considered but they are not persuasive. Applicant’s representative has amended in claims 5-7 to independent claim 1, however has provided no arguments as to why the current art of record does not reject previous claims 5-7. Thus there is nothing for the Examiner to respond to and the rejections will stand for the same reasons in the previous office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (2016/0320559) in view of NHO et al (2015/0331508) (herein “NHO”) and further in view of Aguren (2014/0002587).	In regards to claim 1, Richards teaches a composite display comprising: a display configured to produce an image (See; Figs. 3A-3B for electronic display panel 310); and a fiber optic panel comprising a proximal surface and a distal surface, said proximal surface positioned adjacent to said display, said distal surface further comprising a contoured surface (See; Figs. 3A-3B and p[0004] for a fiber optic taper 320 which has a flat proximal side adjacent to the display 310 and a curved display side); wherein said fiber optic panel is configured to receive said image from said display at said proximal surface and project said image to said distal surface (See; p[0004] where light is transmitted to the distal output surface 330); a processor (See; p[0034]) configured to distort said image (See; p[0025] where the content provided to the curved display is pre-distorted); wherein said distortion further comprises modifying said image such that said image will maintain the original proportions and not appear warped or abnormal when viewed from said contoured surface of said fiber optic panel (See; p[0004], p[0025] where the pre-distorted image is corrected by the optics block so as to appear normal through the curved display). Richards fails to explicitly teach a touchscreen display. 	However, NHO teaches a composite touchscreen display comprising: a display configured to produce an image, and a fiber optic panel comprising a proximal surface and a distal surface, wherein said fiber optic panel is configured to receive said image from said display at said proximal surface and See; Figs. 11A-11D, p[0107], p[0109]-p[0111] for a touch and display 1130 producing an image which is sent to fiber optic magnifier 1122 and projects an enlarged image to the distal side of the fiber optic magnifier). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Richard’s display to include touch capabilities so as to increase user satisfaction in the device by increasing usability by including an integrated input device. Richards further fails to explicitly teach wherein said display further comprises: a frame buffer holding all output images, and an output filter configured to apply the same distortion to every output image in said frame buffer; wherein said processor will distort said image by applying said output filter to said frame buffer, thereby uniformly distorting every image produced by the display. 	However, Aguren teaches wherein said display further comprises: a frame buffer holding all output images (See; p[0042], p[0059] for pre-distort buffer 1507b and 1507d holding all image data for each pixel), and an output filter configured to apply the same distortion to every output image in said frame buffer (See; p[0059] where the image is distorted to correct for keystoning distortion caused by curved mirrors. The distortion of the image can be broadly interpreted to be a filtering operation); wherein said processor will distort said image by applying said output filter to said frame buffer, thereby uniformly distorting every image produced by the display (See; p[0042],p[0059], p[0093], p[0098]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to accomplish Richard’s pre-distortion using Aguren’s pre-distort buffers so as to hold all image data before sending to the user to view, so as to correct for any distortion caused by the curved display before being viewed by the user. 	In regards to claim 2, Richards teaches wherein said fiber optic panel further comprises a plurality of fiber optic channels positioned between said proximal surface and said distal surface, wherein said fiber optic channels are configured to transmit light from said proximal surface to said See; Figs. 3A-3B and p[0004] where the fiber optic taper includes a bundle of fibers which receive light at an input surface and transmits the light to its output surface).	In regards to claim 3, Richards teaches wherein said fiber optic panel further comprises a plurality of fiber optic sections positioned adjacent to one another, said plurality of fiber optic sections forming unified proximal and distal surfaces (See; Figs. 3A-3B and p[0004] where the fiber optic taper includes a bundle of fibers which are positions adjacent to one another).	In regards to claim 4, Richards teaches wherein said proximal surface is flat and wherein said distal surface is different in shape than said proximal surface (See; Figs. 3A-3B for a flat proximal surface and curved distal surface).	In regards to claim 10, NHO teaches further comprising a frame configured to retain the display, fiber optic panel, and touch screen (See; Fig. 1A, 11D for a frame containing all components).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (2016/0320559) in view of NHO et al (2015/0331508) (herein “NHO”) in view of Aguren (2014/0002587) and further in view of ZENG et al (2018/0158877) (herein “ZENG”).	In regards to claim 8, NHO teaches further comprising a touch screen positioned adjacent to said fiber optic panel, said touch screen configured to receive touch input (See; Figs. 11A-11D where OLED stack and touch sensors are located adjacent the fiber optic magnifier and are configured to receive touch input). NHO fails to explicitly teach the touch screen located adjacent the distal end of the fiber optic panel. 	However, ZENG teaches a touch screen positioned adjacent to said fiber optic panel at said See; Fig. 5 and p[0034] for a display 10, touch sensors / fingerprint sensors 30 and fiber optic panel G where the display is located at the proximal end of the fiber optics panel and the touch/fingerprint sensors are located at the distal end). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify NHO’s placement of the touch sensors as a different means of acquiring touch data. Since the disclosure offers no criticality and no unexpected results from this particular placement of the touch sensors then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use the sensor placement above as a mere design choice based on the specific device that it will be used for.	In regards to claim 9, NHO teaches wherein said touch screen further comprises a capacitive touch screen (See; p[0047]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627